internal_revenue_service department of the treasury index no number release date washington dc person to contact telephone number refer reply to cc dom p si -- plr-114417-99 date date legend partnership state city project agency managing general_partner a b c d plr-114417-99 e f g h i j k l dear this letter responds to your letter dated date and subsequent correspondence submitted on behalf of agency and partnership requesting a private_letter_ruling under sec_42 of the internal_revenue_code and sec_1_42-13 of the income_tax regulations to correct an administrative error in an allocation of the low- income housing tax_credit dollar amounts agency and partnership represent that the facts are as follows facts partnership a state limited_partnership is engaged principally in the business of developing land and constructing and operating a residential_rental_project located in city the project consists of a buildings containing b residential units including a manager unit and a unit for the maintenance person a community building and an office maintenance building partnership expects that all of the units will qualify for low- income housing tax_credits under sec_42 the project was initially planned as a newly-constructed residential_rental_project consisting of c buildings containing a total of b residential units including a manager unit and a unit for the maintenance person a community building and an office maintenance building this preliminary plan was in effect on d when partnership submitted its application_for low-income_housing tax_credits partnership attached this plan to the tax_credit application in early e the site plan was finalized and it was determined that the project required an additional building to house all of the residential units bringing the total number of residential buildings in the project to a plr-114417-99 on f partnership submitted a carryover allocation application to agency for preparation of the g carryover allocation due to a clerical_error on the part of managing general_partner the application was completed incorrectly managing general_partner mistakenly listed only h residential buildings on the carryover allocation application even though the third-party plan and cost review attached to the application discussed the correct number of buildings on i agency issued an allocation of low-income_housing tax_credits for the project in the amount of dollar_figurej in addition h building identification numbers bins for h property addresses were issued however since k of the project’s residential buildings were not listed in the carryover allocation application they were not issued bins these additional bins are necessary in order to correctly complete the project’s forms and to properly determine each building’s share of the housing_credit_dollar_amount agency and partnership at the time of the g carryover allocation intended for bins to be issued for all of the residential buildings in the project thus the carryover allocation did not reflect the intent of agency or partnership this error was not discovered until early l when managing general_partner was reviewing documents in anticipation of the preparation of the cost certification by partnership’s accountants upon discovery of the mistake managing general_partner and partnership’s accountants immediately contacted partnership’s attorneys to prepare a ruling_request to correct the error and omission in connection with the above statement of facts agency represents that it intended to make a project-based allocation to the project pursuant to sec_42 the number of buildings in the project was not material to the carryover allocation for the project and the fact that the project had a existing residential buildings rather than h would not have affected a the amount of low-income_housing tax_credit allocated to the project b the ranking of the project in agency’s g allocation round or c any other aspect of the carryover allocation for the project ruling requested agency and partnership request the internal_revenue_service to rule that agency may amend the g carryover allocation to include a bin for the k additional residential buildings in the project and allocate the appropriate amount of low-income_housing tax_credit to each of the a existing residential buildings in the project not exceeding dollar_figurej for the entire project as required under sec_1_42-13 agency and partnership agree to such conditions as the secretary considers appropriate if the above ruling_request is granted law and analysis plr-114417-99 under sec_42 state and local housing_credit agencies may correct administrative errors and omissions concerning allocations and recordkeeping within a reasonable period of time after their discovery sec_1_42-13 defines an administrative error or omission as a mistake that results in a document that inaccurately reflects the intent of the agency at the time the document is originally completed or if the mistake affects a taxpayer a document that inaccurately reflects the intent of the agency and the affected taxpayer at the time the document is originally completed sec_1_42-13 however provides that an administrative error or omission does not include a misinterpretation of the applicable rules and regulations under sec_42 in the present case partnership committed an administrative error when the application_for low-income_housing tax_credits referenced h buildings when the actual number of residential buildings was a this error was not a misinterpretation of the applicable rules and regulations under sec_42 however as a result of this error the g carryover allocation did not accurately reflect the intent of agency and partnership at the time the document was executed the intent of agency was to allocate the same amount of credit to the project notwithstanding the number of the buildings in the project further the change does not affect the amount of housing_credit_dollar_amount allocated to the project the ranking of the project in agency’s g allocation round nor any other aspect of the carryover allocation for the project thus a correctable administrative error occurred in this situation under the represented facts the g carryover allocation is the credit allocating document under sec_1_42-13 the secretary must pre-approve a correction of an administrative error or omission if the correction is not made before the close of the calendar_year of the error or omission and the correction requires a numerical change to the credit_amount allocated for the building or project in the present case the correction would involve a numerical change to the credit_amount allocated to the h buildings that properly received bins based solely on the representations and the relevant law and regulations set forth above we rule as follows partnership committed an administrative error when it failed to identify the actual number of residential buildings in the project in the tax_credit application submitted to agency because of that administrative error the g carryover allocation inaccurately reflects the intent of agency and partnership when the g carryover allocation was executed agency and partnership requested to correct the administrative error within a reasonable period of time after becoming aware of the administrative error plr-114417-99 agency will assign k additional bins to accurately reflect that there are a residential buildings in the project and agency will allocate low-income_housing tax_credit to each of the a residential buildings in the project not exceeding dollar_figurej for the entire project to correct this administrative error agency must do the following amend the g carryover allocation to include a bin for the k additional residential buildings in the project and to allocate the appropriate amount of low-income_housing tax_credit to each of the a residential buildings in the project not exceeding dollar_figurej for the entire project the new bins do not have to be in sequential order with the existing h bins and the existing h bins shall continue in effect on the amended g carryover allocation agency should indicate that it is making the correction under sec_1_42-13 and attach a copy of the amended g carryover allocation to an amended form_8610 annual low-income_housing_credit agencies report for g and file the amended form_8610 with the service when completing the amended form_8610 agency should follow the specific instructions on the form_8610 under the heading amended reports no opinion is expressed or implied regarding the application of any other provisions of the code or regulations specifically we express no opinion on whether the project qualifies for the low-income_housing tax_credit under sec_42 nor the validity of the project’s costs included in eligible_basis in accordance with the power_of_attorney filed with this request we are sending a copy of this letter_ruling to partnership’s first-listed authorized representative this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent enclosure copy sincerely yours harold e burghart assistant to the branch chief branch office of assistant chief_counsel passthroughs and special industries
